DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by BYD (CN1705184), cited on applicant’s IDS.
BYD in figs. 1 and 3 disclosed a laminated iron core (4, 5) comprising: a plurality of blanked iron core pieces 1 laminated together, a continuity of side parts of the iron core pieces configuring a side surface of the laminated iron core, wherein the side part of each iron core piece includes a specific light reflection area 3 having a prescribed width along a circumferential direction, where the specific light reflection area has different light reflection characteristics from the other area of the side part of the iron core piece, and a striped pattern, configured by the specific light reflection areas, exists on the side surface of the laminated iron core; (claim 2) wherein the striped pattern is configured by the specific light reflection areas arranged at intervals of prescribed angles along the circumferential direction; (claim 3) wherein the striped pattern is configured by the specific light reflection areas being .
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Drescher (DE10161488).
Drescher in figs. 1f and 1h disclosed a laminated iron core 1 comprising: a plurality of blanked iron core pieces 2 laminated together, a continuity of side parts of the iron core pieces configuring a side surface of the laminated iron core, wherein the side part of each iron core piece includes a specific light reflection area having a prescribed width along a circumferential direction, where the specific light reflection area 4 has different light reflection characteristics from the other area of the side part of the iron core piece, and a striped pattern, configured by the specific light reflection areas, exists on the side surface of the laminated iron core; (claim 2) wherein the striped pattern is configured by the specific light reflection areas arranged at intervals of prescribed angles along the circumferential direction; (claim 3) wherein the striped pattern is configured by the specific light reflection areas being consecutive along a direction of lamination for each set, and arranged at intervals of prescribed angles along the circumferential direction on the set basis; (claim 5) wherein the striped pattern is configured by the specific reflection areas being consecutive in a direction of lamination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/          Primary Examiner, Art Unit 2837